Citation Nr: 1828766	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  14-35 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating greater than 50 percent for PTSD from September 3, 2003 to March 23, 2005, and greater than 70 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel








INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974 and from February 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C. Jurisdiction remains with the Regional Office (RO) in Winston-Salem, North Carolina.

In July 2011, the Board remanded the issue of entitlement to service connection for a psychiatric disability, to include PTSD, for further development. 

In a June 2012 rating decision, the RO granted service connection for PTSD with an evaluation of 50 percent effective September 3, 2003 and an evaluation of 70 percent from March 24, 2005. 

VA treatment records were added to the record subsequent to the issuance of the October 2014 Statement of the Case (SOC). The AOJ will have the opportunity to consider this evidence on remand. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An SSOC must be furnished to the claimant when additional pertinent evidence is received after a previous SOC or SSOC has been issued. 38 C.F.R. § 19.31.

In this case, no SSOC addressed the additional pertinent VA medical evidence added to the evidence of record after the initial SOC was issued in October 2014. Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be referred back to the AOJ. See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

In addition, when the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required. See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017). See also Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

The Board observes that the Veteran was last afforded a VA examination for his service-connected PTSD in March 2012 and recent evidence suggests that his symptomatology may have worsened.  

For example, the Veteran's notice of disagreement statement dated August 2012 noted that the Veteran's service connected PTSD was intertwined with individual unemployability.  

In addition, the Veteran's January 2016 VA mental health treatment note reported that the Veteran's son was shot 3 times about 3 months prior and the Veteran had significant anxiety related to his worries about his son. 

In light of the evidence suggesting that the Veteran's service-connected PTSD may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1. AOJ should undertake appropriate development to obtain any outstanding VA treatment records.

2. After the above development is completed, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected PTSD. A complete rationale for any opinion offered must be provided.  The examiner should specifically discuss the impact of the Veteran's disability upon his employability, to include discussing was types of employment (if any) the Veteran could still maintain in consideration of his PTSD symptoms.

3. Thereafter, the AOJ should readjudicate the Veteran's claim, to include entitlement to TDIU. If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case and return the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

